                       Case 1:19-cv-07567-AJN Document 19 Filed 03/25/20 Page 1 of 1
            THE WEITZ LAW FIRM, P.A.
                                                                                     Bank of America Building
                                                                                18305 Biscayne Blvd., Suite 214
                                                                                       Aventura, Florida 33160




            March 25, 2020

            VIA CM/ECF
            Honorable Judge Alison J. Nathan
            United States District Court
            Southern District of New York
            40 Centre Street
            New York, NY 10007

                                  Re:     Norris v. D & A Express Candy Grocery Corp., et al.
                                          Case 1:19-cv-07567-AJN

             Dear Judge Nathan:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                 Pursuant to Order [D.E.18] which states that Plaintiff, in making an extension request, must
         indicate whether Defendant consents and, if not, the reasons given by Defendant for refusing consent,
         Plaintiff states there is at present no appearing Defendant in this matter. Plaintiff is putting all his
SO       cases on hold and seeks a thirty (30) day stay of all deadlines due to the ongoing health crisis caused
ORDERED. by the COVID-19 pandemic, and the tumultuous economic effects it is causing to virtually all
         businesses open to the public, including complete closures, such as the business involved in this
         matter. Defendants have been contacted by the undersigned and await their response.

                   The Court may wish to note that this is undersigned counsel's second request to stay this
            matter. Thank you for your consideration of this unexpected, but essential, request.

                                                         Sincerely,

                                                         By: /S/ B. Bradley Weitz             .
                                                             B. Bradley Weitz, Esq. (BW 9365)
                                                             THE WEITZ LAW FIRM, P.A.
                                                             18305 Biscayne Blvd., Suite 214
                                                             Aventura, Florida 33160
                                                             Tel.: (305) 949-7777
                                                              Fax: (305) 704-3877
                                                             Email: bbw@weitzfirm.com


                     3/30/20
